Citation Nr: 1700718	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  07-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Propriety of the determination that disabilities incurred as a result of a motor vehicle accident in August 2002 were due to the Veteran's willful misconduct.  

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David Anaise, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.  

A June 2005 line of duty/willful misconduct determination and a July 2005 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA) decided the issues related to the propriety of the determination that disabilities incurred as a result of a motor vehicle accident in August 2002 were due to the Veteran's willful misconduct, entitlement to service connection for a variously diagnosed psychiatric disorder including PTSD, and entitlement to service connection for migraines.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2006 and a Statement of the Case (SOC) was issued in January 2007.  The Veteran filed a timely VA Form 9 Substantive Appeal in February 2007.  A Supplemental SOC was issued in June 2009 and July 2009.  

A hearing was held in August 2009.  A transcript of the hearing is of record.  Subsequently, the Veterans Law Judge (VLJ) who conducted the hearing retired.  In September 2016, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. §§ 20.707 , 20.717 (2016).  In October 2016, the Veteran's representative responded that he did not want another hearing and to proceed with his appeal. 38 U.S.C.A. § 7107  (West 2014); 38 C.F.R. §§ 19.75 , 19.76, 20.700, 20.703, 20.704 (2016).

In October 2009, the Board remanded the issues for additional development, including an instruction that the RO issue a SOC for the issue regarding the propriety of the determination that the disabilities incurred as a result of the August 2002 motor vehicle accident were due to the Veteran's willful misconduct.    

In July 2013, the RO issued the appropriate SOC related to the willful misconduct determination.  The Veteran filed a timely VA Form 9 in August 2013.  

In April 2016, the RO issued a Supplemental SOC related to the issues of entitlement to service connection for a variously diagnosed psychiatric disorder to include PTSD (previously claimed as anxiety and panic attacks, major depression, sleeping problems, and PTSD) and entitlement to service connection for migraine headaches.  

The issue of entitlement to a TDIU comes before the Board from a February 2015 rating decision.  The Veteran filed a timely NOD in March 2015.  The RO issued a SOC in April 2016 and the Veteran filed a timely VA Form 9 substantive Appeal in April 2016.  A Supplemental SOC was issued in May 2016.   

The issue of entitlement to service connection for a sinus condition was previously before the Board and was remanded in October 2009.  The Board notes that the Veteran has been awarded service connection for an acquired nasal septum, status post-septoplasty/rhinoplasty with residual rhinitis, claimed as nasal/sinus condition.  In September 2014, the RO issued a rating decision granting service connection and assigning a noncompensable rating prior to November 21, 2013, and a 30 percent rating thereafter.  The Veteran expressed disagreement with the noncompensable rating.  Then, by a rating decision in June 2015, the RO granted a 30 percent rating from September 10, 2004.  The condition is rated as 30 percent disabling under Diagnostic Codes 6502-6522 effective as of the date of the grant of service connection, September 10, 2004.   The highest rating available for 38 C.F.R. 4.97, Diagnostic Codes 6502-6522 is 30 percent.  As such, the June 2015 rating decision grant represents a full grant of the benefits sought on appeal and no action on the part of the Board is warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims is warranted.

Acquired Psychiatric Disorder and Willful Misconduct Determination 

Regarding the issue of entitlement to service connection for a variously diagnosed psychiatric disorder, the Board notes that this disability has previously been denied because it was found to be incurred as a result of willful misconduct during active duty.  The evidence includes a letter from an Air Force mental health clinic indicating that the Veteran's records dated from 2003 and earlier had been destroyed.  However, the records of the Veteran's dates of appointment were included with the response.  The records showed that the Veteran was treated from April 2002 to December 2002.  The Veteran also submitted copies of prescription medication bottles he indicated were prescribed to him prior to the motor vehicle accident in August 2002.  Another treatment record from October 2001 indicated that the Veteran had anxiety.  

Records also show the Veteran continued to seek mental health treatment after the August 2002 motor vehicle accident through 2003 and 2004.  A July 2003 letter from a psychiatrist diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, as well as alcohol dependence and nicotine dependence.  

In his July 2006 Notice of Disagreement (NOD), the Veteran indicated that prior to his accident, he was treated for anxiety, panic attacks, major depression, and sleeping problems.  

In October 2014, the Veteran was afforded a VA examination concerning his claim of entitlement to service connection for an acquired psychiatric disorder.  The examiner provided diagnoses of alcohol use disorder, unspecified personality disorder, and unspecified anxiety disorder.  The examiner provided the opinion that it is more likely than not that the Veteran's diagnoses prior to the August 2002 motor vehicle accident were alcohol use disorder and personality disorder.  The examiner noted a pattern of moderate to severe alcohol use disorder and indications of personality disorder were clearly documented in the Veteran's records.  The examiner also opined that the personality disorder was likely the primary condition that was characterized by "substance abuse, reckless disregard for safety of self or others, and lack of remorse," and that the anxiety disorder was likely secondary to the personality disorder and was characterized by anxious and depressed mood and sleep disturbance.   

Specific to the Veteran's diagnosis of a personality disorder, the law provides that personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Given the above, the Board finds that additional comment from the October 2014 VA examiner is necessary.  

Migraine Headaches 
 
The Veteran's claim of entitlement to service connection for migraine headaches is based on a secondary service connection theory of entitlement.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

In the Veteran's original claim, he reported that his migraine headaches began in October 2002.  He reported treatment from February 2003 to March 2003.  
During his post-service VA treatment, the Veteran complained of headaches on multiple occasions.  In August 2009, the Veteran reported that the headaches were due to a lack of sleep.  In June 2011, he complained that the headaches could be due to his sinus problems or stress.  Then, during a treatment record in February 2012, the Veteran reported that his headaches began with his anxiety attacks.  Finally, in June 2014, he indicated that he believed his headaches were stress-related.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  In a claim for service connection, the duty to provide an examination is triggered where there is competent evidence of a current disability; evidence establishing that an event, injury or disease occurred in service; an indication that the current disability may be associated with the veteran's service; and insufficient competent evidence to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran is in receipt of service connection for an acquired deviated nasal septum, status post septoplasty/rhinoplasty with residual rhinitis, evaluated as 30 percent disabling from September 2004.  Additionally, as discussed above, the Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, which is being remanded for further development.  The Board will afford the Veteran a VA examination and opinion to assist him in substantiating his claim. 



TDIU

In this case, the claim for a TDIU is inextricably intertwined with the Veteran's claims of service connection for an acquired psychiatric disorder and migraine headaches.  This is so because any grant of service connection for a disability could affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a) or, in the alternative, whether the Veteran is entitled to a TDIU on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim.  

All Claims 

On remand the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After all records and/or response(s) from each contacted entity have been associated with the claims file, return the October 2014 VA mental examination report to the examiner (or another examiner if unavailable) for an additional comment.

In light of the finding that the Veteran's diagnoses prior to the August 2002 motor vehicle accident were alcohol use disorder and personality disorder, and that the anxiety disorder characterized by anxious and depressed mood and sleep disturbance was likely secondary to the personality disorder, please respond to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the anxiety disorder characterized by anxious and depressed mood and sleep disturbance represents a natural progression of the personality disorder during service?  Please explain why. 

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran acquired an additional disability (i.e., the anxiety disorder characterized by anxious and depressed mood and sleep disturbance) due to aggravation of the personality disorder during military service due to an event in service (other than the August 2002 motor vehicle accident)?  Please explain why. 

3.  Afford the Veteran a VA examination to determine whether he has a diagnosis of migraine headaches that were caused or aggravated by a service-connected disability.  The claims file must be provided to and be reviewed by the examiner. The examination should include any testing the examiner deems necessary.

The examiner should provide an opinion as to the following: 

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a diagnosis of migraine headaches that was caused by a psychiatric disorder or service-connected acquired deviated nasal septum, status post septoplasty/rhinoplasty with residual rhinitis?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a diagnosis of migraine headaches that was aggravated by a psychiatric disorder or service-connected acquired deviated nasal septum, status post septoplasty/rhinoplasty with residual rhinitis?  If aggravation is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability if possible.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Review all evidence received since the last prior adjudication and readjudicate all issues on appeal.  If the determinations remain unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




